                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
RAS AMMALLAH MOORIS BEY,                  )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 19-11621-DJC
                                           )
JAMES GIGIELLO, et al.,                    )
                                           )
            Defendants.                   )
__________________________________________)


                                              ORDER

CASPER, J.                                                                      October 10, 2019

       On July 25, 2019, the Clerk of Court received several submissions from Plaintiff Ras

Ammallah Mooris Bey (“Bey”), a resident of Boston, Massachusetts. D. 1. Bey did not file a

complaint and did not pay the filing fee or a motion for leave to proceed in forma pauperis.

       On September 6, 2019, Bey was ordered to file a complaint accompanied by either the

filing fee or a motion for leave to proceed in forma pauperis. D. 3. The order stated that failure

of Bey to comply likely will result in the dismissal of this action.

       To date, Bey has not responded to the court’s Order and the time to do so has expired.

Having received no response to the September 6, 2019 Memorandum and Order, the above entitled

action is hereby DISMISSED.

SO ORDERED.
                                                       /s/ Denise J. Casper
                                                      Denise J. Casper
                                                      United States District Judge
